           Case 1:11-cv-02725-LGS Document 981 Filed 12/08/20 Page 1 of 1



O’Melveny & Myers LLP                T: +1 212 326 2000
Times Square Tower                   F: +1 212 326 2061
7 Times Square                       omm.com
New York, NY 10036-6537




                                                                                                               Andrew J. Frackman
                                                                                                               D: +1 212 326 2017
                                                                                                               afrackman@omm.com


December 8, 2020

VIA ECF

Hon. Lorna G. Schofield
United States District Court
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

         Re:       US Airways, Inc., for American Airlines, Inc. as Successor and Real Party in
                   Interest v. Sabre Holdings Corp., et al., No. 1:11-cv-02725-LGS
                   Joint Status Letter

Dear Judge Schofield:

       The parties are preparing for a mediation scheduled for January 6, 2021, and the Court
conference on January 14, 2021. The parties have exchanged emails about open discovery
matters, and will report to the Court as necessary if any of them require judicial involvement.

                                                               Respectfully submitted,



                                                               Andrew J. Frackman
                                                               of O’MELVENY & MYERS LLP
                                                               for US Airways, Inc. for American Airlines, Inc. as
                                                               Successor and Real Party in Interest


cc:      Counsel for Sabre (via ECF)




                 Century City • Los Angeles • Newport Beach • New York • San Francisco • Silicon Valley • Washington, DC
                             Beijing • Brussels • Hong Kong • London • Seoul • Shanghai • Singapore • Tokyo
